DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This Office Action is responsive to the amendment filed on 06 January 2021. As directed by the amendment: no claims have been amended, Claim 4 has been cancelled, and no claims have been added.  Thus, Claims 1-3 and 5-18 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (US Publication No. 2006/0085041, previously cited) in view of Yeh et al. (International Pub. No. WO 2015/179225, previously cited).
Regarding Claims 1, 16, and 17, Hastings et al. discloses method for treating, diagnosing, or preventing a medical condition in a subject comprising (Abstract, Paragraph 0007, 0009) establishing a link (Paragraph 0175-0176, 0010, 0014, 0017, 0050) between a microstimulator (220, Figs. 2, 9, 122, Fig. 11, 1800, Figs. 18a-C, Paragraph 0061, 0163), positioned in an anatomical structure of the subject innervated by one or more nerves (cardiac tissue is innervated by nerves, e.g. the cardiac plexus, sympathetic fibers, etc., Abstract), the microstimulator comprising an internal conductive component (1820, Fig. 18C, Paragraph 0163),  and an external electronic device (Paragraph 0175-0176, 0010, 0014, 0017, 0050); wherein the microstimulator further comprises a power electrode (bipolar electrodes comprising a cathode, 1815, Figs. 18A-C, Paragraph 0166, 0116, 0070), electrically connected to the internal conductive component (1820, Fig. 18C, Paragraph 0163, 0166), in physical contact with a first portion of the anatomical structure (bipolar electrodes comprising a cathode, 1815, Figs. 18A-C, Paragraph 0166, 0116, 0070) and a return electrode in physical contact with a 
Hastings et al. does not specifically disclose wherein the link is a capacitive link, or that the power signal is delivered through the capacitive link. However, Yeh et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject comprising delivering a microstimulator (2302, Figs. 23A-B, Page 34, Lines 5-35) into an anatomical structure of the subject innervated by one or more nerves (Page 32, Lines 34-45, Page 33, Lines 5-8, Col. 5, Lines 1-15, Page 42, Lines 13-20); establishing a capacitive link between the microstimulator and an external electronic device (Page 8, Lines 23-34, Page 9, Lines 5-7, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20); using the external electronic device (Page 15, Lines 21-34) to deliver a power signal to the microstimulator (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27); and delivering a therapy signal to a target portion of the anatomical structure via the microstimulator based on the power signal (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27, Page 38, Lines 1-30), the power signal is delivered through the capacitive link (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the link to be a capacitive link, and to configure the power signal to be delivered through the capacitive link, as taught by Yeh et al. in the method of treating, diagnosing, or preventing a medical condition in a subject disclosed by Hastings et al., in order to allow for the transfer of energy over a greater distance from an external device through tissue to efficiently provide stimulation energy directly to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20). 
Furthermore, Hastings et al. does not specifically disclose wherein the microstimulator comprises a curved internal conductive plate, the external electronic device comprising an external conductive plate, wherein the capacitive link comprises at least the external conductive plate and the internal conductive plate being aligned in a generally parallel configuration across a dielectric medium. Yeh et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject wherein the microstimulator (2302, Figs. 23A-B, Page 34, Lines 5-35) comprises a curved internal conductive plate (capacitor/coil structure, Fig. 23B, Pages 35, Lines 10-30, Page 36, Lines 5-16), the external electronic device comprising an external conductive plate (planar surfaces, Page 16, Lines 5-15, subwavelength structures, Page 18, Lines 5-30, Page 19, Lines 25-30), establishing a capacitive link between the microstimulator and an external electronic device (Page 8, Lines 23-34, Page 9, Lines 5-7, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20); the power signal is delivered through the capacitive link (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27), wherein the capacitive link comprises at least the external conductive plate (planar surfaces, Page 16, Lines 5-15, subwavelength structures, Page 18, Lines 5-30) and the internal conductive plate (capacitor/coil structure, Fig. 23B, Pages 35, Lines 10-30, Page 36, Lines 5-16) being aligned in a generally parallel configuration (aligned structures for efficient power transfer, Page 18, Lines 10-35, Page 16, Lines 5-15, Page 21, Lines 5-35, Page 20, Lines 7-21) across a dielectric medium (tissue, Page 18, Lines 10-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the microstimulator to comprise a curved internal conductive plate, the external electronic device to comprise an external conductive plate, and to configure the capacitive link to comprise at least the external conductive plate and the internal conductive plate to be aligned in a generally parallel configuration across a dielectric medium, as taught by Yeh et al., in the method of treating, diagnosing, or preventing a medical condition in a subject disclosed by Hastings et al., in order to allow for the transfer of energy over a greater distance from an external device through tissue to efficiently provide stimulation energy directly to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20).
Regarding Claim 2, Hastings et al. discloses method further wherein the microstimulator comprises a body (1800, Figs. 18A-C, Paragraph 0163), an electrically conductive insert arranged within the body (1820, 1805, 1810, Figs. 18A-C, Paragraphs 0163-0164) comprising the power electrode (1815, Figs. 18A-C, Paragraph 0166, 0116, 0070) and a capacitive plate (1805, 1820, 1810, Figs. 18A-C, Paragraph 0163-0165), wherein the capacitive plate received the power signal from the external electronic device (Paragraph 0163-0166, 0175-0176, 0050, 0070). Hastings et al. does not specifically disclose wherein the insert creates the capacitive link. Yeh et al. teaches a method further wherein the microstimulator comprises a body (2302, Figs. 23A-B, Page 34, Lines 5-35); and an electrically conductive insert (Page 33, Lines 9-30, Page 35, Lines 10-34) arranged within the body to create the capacitive link (Page 8, Lines 23-34, Page 9, Lines 5-7, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20), wherein the electrically conductive insert receives the power signal from the external electronic device and converts the power signal to deliver a therapy signal to a biological target site (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27, Page 35, Lines 20-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the insert to create the capacitive link, as taught by Yeh et al., in the method and microstimulator disclosed by Hastings et al., in order to allow for the transfer of energy from an external device through tissue to efficiently provide stimulation energy to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20).
Regarding Claim 12, Hastings et al. discloses method further wherein the therapy signal is delivered after a surgical procedure (Paragraph 0077, 0079, 0091, 0062). 
Regarding Claim 13, Hastings et al. discloses the method further wherein the electrical field is generated from current flow through a portion of the subject between the power electrode and the return electrode (equivalent circuit of Fig. 18C, Paragraph 0166, 0175-0176, 0050, 0170).
Regarding Claim 14,  Hastings et al. discloses the method further wherein the electrical field is generated from current flow through a portion of the subject between the power electrode and the return electrode (equivalent circuit of Fig. 18C, Paragraph 0166, 0175-0176, 0050, 0170), but does not disclose wherein the current is generated in response to changing impedance of the capacitive link. However, Yeh et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject comprising delivering a microstimulator (2302, Figs. 23A-B, Page 34, Lines 5-35) into an anatomical structure of the subject innervated by one or more nerves (Page 32, Lines 34-45, Page 33, Lines 5-8, Col. 5, Lines 1-15, Page 42, Lines 13-20); establishing a capacitive link between the microstimulator and an external electronic device (Page 8, Lines 23-34, Page 9, Lines 5-7, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20); using the external electronic device (Page 15, Lines 21-34) to deliver a power signal to the microstimulator (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27); and delivering a therapy signal to a target portion of the anatomical structure via the microstimulator based on the power signal (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27, Page 38, Lines 1-30), the power signal is delivered through the capacitive link (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27) wherein the current is generated in response to changing impedance of the capacitive link (Page 10, Lines 15-20, Page 12, Lines 20-30, Page 23, Line 28 – Page 24, Line 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the current to be generated in response to changing impedance of the capacitive link, as taught by Yeh et al. in the method of treating, diagnosing, or preventing a medical condition in a subject disclosed by Hastings et al., in order to allow for the optimization of the transfer of energy from an external device through tissue to efficiently provide stimulation energy to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20). 
Regarding Claim 18, Hastings et al. discloses the method further wherein the electrical field is generated from current flow through a portion of the subject between the power electrode and the return electrode (equivalent circuit of Fig. 18C, Paragraph 0166, 0175-0176, 0050, 0170), but does not disclose wherein establishing the capacitive link comprises varying a voltage at the external conductive plate. Yeh et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject wherein the microstimulator (2302, Figs. 23A-B, Page 34, Lines 5-35) comprises a curved internal conductive plate (capacitor/coil structure, Fig. 23B, Pages 35, Lines 10-30, Page 36, Lines 5-16), the external electronic device comprising an external conductive plate (planar surfaces, Page 16, Lines 5-15, subwavelength structures, Page 18, Lines 5-30, Page 19, Lines 25-30), establishing a capacitive link between the microstimulator and an external electronic device (Page 8, Lines 23-34, Page 9, Lines 5-7, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20); the power signal is delivered through the capacitive link (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27), wherein establishing the capacitive link comprises varying a voltage at the external conductive plate (Page 19, Lines 5-25, Page 21, Lines 5-10, Page 31, Lines 10-35, Page 32, Lines 5-31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish the capacitive link by varying a voltage at the external conductive plate, as taught by Yeh et al., in the method of treating, diagnosing, or preventing a medical condition in a subject disclosed by Hastings et al., in order to allow for the transfer of energy to an irregular structure, to a moving organ, or to determine the most efficient transfer pattern from an external device through tissue to efficiently provide stimulation energy directly to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20).
Claims 3, 5-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. in view of Yeh et al., further in view of Ackerman et al. (US Publication No. 2013/0006326, previously cited).
Regarding Claim 3, Hastings et al. discloses the method further wherein the body comprises a horizontal portion, a vertical portion, and a curved portion (horizontal, vertical, and curved components, 702, Fig. 8, 1800, Figs. 18A-C).  Yeh et al. discloses the method further wherein the body (2302, Figs. 23A-C) comprises a horizontal portion, a vertical portion, and a curved portion (horizontal, vertical, and curved components, 2302, Figs. 23A-C). However, Hastings et al. and Yeh et al. in combination does not disclose wherein the curved portion extends between and connects the horizontal portion and the vertical portion, wherein the horizontal portion and the vertical portion are arranged at an angle relative to one another, and wherein the horizontal portion is longer than the vertical portion.  Ackerman et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject comprising delivering a microstimulator (Abstract, Paragraph 0004, 0184-0186, 3300, Fig. 33, 3100, Fig. 31) into an anatomical structure of the subject innervated by one or more nerves, the microstimulator comprising a horizontal portion (horizontal portions 4202, Fig. 42B-C, at end/sides), a vertical portion (vertical portions 4200, 4204, Figs. 42A-B), and a curved portion (4210, 4204, Fig. 42A-B), wherein the curved portion (4210, 4204, Fig. 42A-B) extends between and connects the horizontal portion and the vertical portion (Paragraph 0115-0117), wherein the horizontal portion (horizontal portions 4202, Fig. 42B-C, at end/sides) and the vertical portion (vertical portions 4200, 4204, Figs. 42A-B) are arranged at an angle relative to one another (Paragraph 0115-0117), and wherein the horizontal portion is longer than the vertical portion (horizontal portions 4202, Fig. 42B-C, at end/sides longer than vertical portions 4200, 4204, Figs. 42A-B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the body in the method disclosed by Hastings et al. and Yeh et al. in combination to have the curved portion extend between and connect the horizontal portion and the vertical portion, wherein the horizontal portion and the vertical portion are arranged at an angle relative to one another, and wherein the horizontal portion is longer than the vertical portion, as taught by Ackerman et al., for the purpose of configuring the microstimulator to conform to a particular tissue area (Paragraph 0116, Ackerman et al.), and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claims 5-9, and 11, Hastings et al. discloses all of the claimed elements as described above, but does not specifically disclose wherein the therapy signal is configured to treat and/or diagnose a neurological disease, including inducing a neurological reflex to provide a therapeutic effect, wherein the neurological disease is dry eye, Meibomian gland dysfunction, pain, ocular pain, headache, glaucoma, or wherein the therapy signal is configured to treat and/or diagnose an ocular disorder including ocular hypertension, or further wherein the therapy signal is configured to reduce skin redness and treat lid ptosis. Yeh et al. does teach further AUR-027196 US CIP 1-37-wherein the therapy signal configured to treat and/or diagnose a neurological disease (example neurological conditions as disclosed on Pages 56-58), including inducing a neurological reflex to provide a therapeutic effect (neurological reflexes induced by the therapy signals to treat conditions described on Pages 56-58), but does not disclose the listed specific disorders. However, Ackerman et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject comprising delivering a microstimulator (Abstract, Paragraph 0004, 0184-0186, 3300, Fig. 33, 3100, Fig. 31) into an anatomical structure of the subject innervated by one or more nerves (Paragraph 0189), and delivering a therapy signal configured to treat and/or diagnose a neurological disease including inducing a neurological reflex to provide a therapeutic effect (Abstract, Paragraph 0004, 0081, 0189, 0209) such as dry eye (Abstract, Paragraph 0062), Meibomian gland dysfunction (Paragraph 0062), pain (Paragraph 0209, 0081, 0189), ocular pain (Paragraph 0209), headache (Paragraph 0189, 0209), glaucoma (Paragraph 0209) and wherein the therapy signal is configured to treat and/or diagnose an ocular disorder including ocular hypertension (Paragraph 0209), and further wherein the therapy signal is configured to reduce skin redness (rosacea, Paragraph 0209) and treat lid ptosis (Paragraph 0209). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the therapy signal to treat and/or diagnose a neurological disease, including inducing a neurological reflex to provide a therapeutic effect, wherein the diseases includes dry eye, Meibomian gland dysfunction, pain, ocular pain, headache, glaucoma, or wherein the therapy signal is configured to treat and/or diagnose an ocular disorder including ocular hypertension, or further wherein the therapy signal is configured to reduce skin redness and treat lid ptosis as taught by Ackerman et al., in the method disclosed by Hastings et al. and Yeh et al. in combination, in order to provide symptom relief for the patient using the minimally invasive microstimulator, and/or to specifically diagnose these particular conditions in a patient to tailor additional therapy or medical treatment, as also taught by Ackerman et al. (Paragraph 0003, 0004, 0062, 0209).
Regarding Claim 15, Hastings et al. and Yeh et al. in combination discloses all of the claimed elements as described above, except wherein the anatomical structure comprises a nasolacrimal drainage system of the subject. Ackerman et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject comprising delivering a microstimulator (Abstract, Paragraph 0004, 0184-0186, 3300, Fig. 33, 3100, Fig. 31) into an anatomical structure of the subject innervated by one or more nerves (Paragraph 0010, 0168), wherein the anatomical structure comprises a nasolacrimal drainage system of the subject (Paragraph 0168, 0184, 0185, 0200). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to deliver the microstimulator into a nasolacrimal drainage system of the subject, as taught by Ackerman et al., in the method disclosed by Hastings et al. and Yeh et al., in order to treat ocular disorders such as dry eye that can be mitigated by stimulation proximate the nasolacrimal structure, as also taught by Ackerman et al. (Paragraph 0024, 0184, 0185, 0200, Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al., in view of Yeh et al., further in view of Pilla (US Publication No. 2007/0173904, previously cited). 
Regarding Claim 10, Hastings et al. discloses all of the claimed elements as described above except wherein the therapeutic effect is at least one of upregulation or downregulation of one or more cellular pathways to treat a neurological disease. Yeh et al. discloses wherein the therapy signal is configured to induce a neurological reflex to provide a therapeutic effect to treat a neurological disease (neurological reflexes induced by the therapy signals to treat example conditions as described on Pages 56-58), but does not specifically disclose wherein the therapeutic effect is at least one of upregulation or downregulation of one or more cellular pathways to treat a neurological disease.  Pilla teaches an apparatus and method of providing stimulation to tissue (Abstract) to treat disorders such as neurological pathologies (Paragraph 0002, 0034, 0086, 0092, Claims 29-30) wherein the therapeutic effect is at least one of upregulation or downregulation of one or more cellular pathways to treat the pathologies (Paragraph 0011, 0021, 0056, 0062, 0067, Claims 4-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the therapy signal in the method disclosed by Hastings et al. and Yeh et al. in combination to provide a therapeutic effect of at least one of upregulation or downregulation of one or more cellular pathways to treat a neurological disease, as taught by Pilla, in order to more effectively modulate the biochemical processes to provide minimal treatment times and greater therapeutic effect, as also taught by Pilla (Paragraph 0013).  
Response to Arguments
The Applicant’s arguments filed in Response filed 06 January 2021 with respect to the previous 35 USC 103 rejections of Claims 1-3 and 5-18 (Pages 6-9 of Response) have been fully considered by the Examiner. The Applicant specifically argues that neither the Hastings et al. nor the Yeh et al. discloses all of the claimed elements in Claim 1. However, the Examiner disagrees with these arguments.
The Applicant specifically argues (Pages 6-7 of Response) that Yeh et al. does not disclose “establishing a capacitive link” and “using the external electronic device to deliver a power signal to the microstimulator through the capacitive link” as required by Claim 1. However, as described above, Yeh et al. was used to teach wherein the link is a capacitive link, and that the power signal is delivered through the capacitive link, as Hastings et al. discloses all of the other limitations as required by Claim 1. Furthermore, the Examiner maintains that Yeh et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject comprising delivering a microstimulator (2302, Figs. 23A-B, Page 34, Lines 5-35) into an anatomical structure of the subject innervated by one or more nerves (Page 32, Lines 34-45, Page 33, Lines 5-8, Col. 5, Lines 1-15, Page 42, Lines 13-20); establishing a capacitive link between the microstimulator and an external electronic device (Page 8, Lines 23-34, Page 9, Lines 5-7, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20); using the external electronic device (Page 15, Lines 21-34) to deliver a power signal to the microstimulator (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27); and delivering a therapy signal to a target portion of the anatomical structure via the microstimulator based on the power signal (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27, Page 38, Lines 1-30), the power signal is delivered through the capacitive link (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27). Yeh et al. specifically discloses (Page 8, Lines 19-35): 
In midfield coupling, the tissue may act as a dielectric to tunnel energy, and coherent interference of the propagating modes may confine the field at the focal plane to dimensions much smaller that the vacuum wavelength, with a spot size subject to the diffraction limit in a high-index material. By locating an implant at this high energy density region, the implant may be able to be made orders of magnitudes smaller, and may be able to be placed deeper within a material, than in systems using traditional wireless powering methods. Indeed, due to the high dielectric permittivity exhibited by biological tissue at microwave frequencies, the power sources described herein may be configured to deliver electromagnetic energy to implantable devices at the scale of a millimeter or less implanted deep inside the body.
Yeh et al. also discloses (Page 14, Lines 8-16):
Unlike conventional near-field coupling, midfield powering exploits the high dielectric permittivity exhibited by biological materials at microwave frequencies to facilitate the transport of energy.
Therefore, the Examiner maintains that Yeh et al. discloses wherein the link is a capacitive link, and that the power signal is delivered through the capacitive link, as required by Claim 1 as amended. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the link to be a capacitive link, and to configure the power signal to be delivered through the capacitive link, as taught by Yeh et al. in the method of treating, diagnosing, or preventing a medical condition in a subject disclosed by Hastings et al., in order to allow for the transfer of energy from an external device through tissue to efficiently provide stimulation energy to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20). 
Furthermore, the Applicant argues that neither Hastings et al. nor Yeh et al. teach an internal conductive plate and an external conductive plate aligned acrtoss a dielectric medium (Pages 7-8 of Response). However, the Examiner disagrees with this argument. As described in detail above, Yeh et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject wherein the microstimulator (2302, Figs. 23A-B, Page 34, Lines 5-35) comprises a curved internal conductive plate (capacitor/coil structure, Fig. 23B, Pages 35, Lines 10-30, Page 36, Lines 5-16), the external electronic device comprising an external conductive plate (planar surfaces, Page 16, Lines 5-15, subwavelength structures, Page 18, Lines 5-30, Page 19, Lines 25-30), establishing a capacitive link between the microstimulator and an external electronic device (Page 8, Lines 23-34, Page 9, Lines 5-7, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20); the power signal is delivered through the capacitive link (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27), wherein the capacitive link comprises at least the external conductive plate (planar surfaces, Page 16, Lines 5-15, subwavelength structures, Page 18, Lines 5-30) and the internal conductive plate (capacitor/coil structure, Fig. 23B, Pages 35, Lines 10-30, Page 36, Lines 5-16) being aligned in a generally parallel configuration (aligned structures for efficient power transfer, Page 18, Lines 10-35, Page 16, Lines 5-15, Page 21, Lines 5-35, Page 20, Lines 7-21) across a dielectric medium (tissue, Page 18, Lines 10-35). In particular, Fig. 23B of Yeh et al. has been reproduced below, which shows the structure of the microstimulator 2302 which comprises a curved internal conductive plate (capacitor/coil structure, Fig. 23B, Pages 35, Lines 10-30, Page 36, Lines 5-16), as can be seen in the figure. 

    PNG
    media_image1.png
    407
    478
    media_image1.png
    Greyscale

Furthermore, as explained above, Yeh et al. specifically discloses (Page 8, Lines 19-35): 
In midfield coupling, the tissue may act as a dielectric to tunnel energy, and coherent interference of the propagating modes may confine the field at the focal plane to dimensions much smaller that the vacuum wavelength, with a spot size subject to the diffraction limit in a high-index material. By locating an implant at this high energy density region, the implant may be able to be made orders of magnitudes smaller, and may be able to be placed deeper within a material, than in systems using traditional wireless powering methods. Indeed, due to the high dielectric permittivity exhibited by biological tissue at microwave frequencies, the power sources described herein may be configured to deliver electromagnetic energy to implantable devices at the scale of a millimeter or less implanted deep inside the body.
Yeh et al. also discloses (Page 14, Lines 8-16):
Unlike conventional near-field coupling, midfield powering exploits the high dielectric permittivity exhibited by biological materials at microwave frequencies to facilitate the transport of energy.
Therefore, the Examiner maintains that Yeh et al. explicitly teaches an internal conductive plate and an external conductive plate aligned across a dielectric medium as described in detail above. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the microstimulator to comprise a curved internal conductive plate, the external electronic device to comprise an external conductive plate, and to configure the capacitive link to comprise at least the external conductive plate and the internal conductive plate to be aligned in a generally parallel configuration across a dielectric medium, as taught by Yeh et al., in the method of treating, diagnosing, or preventing a medical condition in a subject disclosed by Hastings et al., in order to allow for the transfer of energy over a greater distance from an external device through tissue to efficiently provide stimulation energy directly to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20).
Furthermore, the Applicant argues (Pages 8-9 of Response) that Hastings et al. does not disclose wherein the power electrode and the return electrode are electrically isolated from each other within the microstimulator. However, the Examiner disagrees with this argument. Hastings et al. discloses wherein the microstimulator further comprises a power electrode (bipolar electrodes comprising a cathode, 1815, Figs. 18A-C, Paragraph 0166, 0116, 0070), electrically connected to the internal conductive component (1820, Fig. 18C, Paragraph 0163, 0166), in physical contact with a first portion of the anatomical structure (bipolar electrodes comprising a cathode, 1815, Figs. 18A-C, Paragraph 0166, 0116, 0070) and a return electrode in physical contact with a second portion of the anatomical structure (bipolar electrodes comprising an anode, 1815, Figs. 18A-C, Paragraph 0166, 0116, 0070); wherein the power electrode and the return electrode (bipolar electrodes comprising an anode and cathode, 1815, Figs. 18A-C, Paragraph 0166, 0116, 0070) are electrically isolated from each other within the microstimulator (insulation, 1830, Fig. 18A-C, Paragraph 0165-0166, circuit diagram in Fig, 18C, Paragraph 0170). Fig. 18B and 18C are reproduced below. In particular, Hastings discloses that the electrodes 1815 are located as opposite ends of the microstimulator, and separated by ceramic (nonconductive) core 1805 and insulation 1830, 1825. The insulation is described as “a hermetic epoxy layer” (Paragraph 0165). Furthermore, in response to the Applicant’s further arguments that the power electrode and the return electrode are not disclosed to be electrically isolated from each other within the microstimulator, the Examiner notes that if these electrodes disclosed by Hastings were NOT electrically isolated from each other as the Applicant agues (Pages 8-9 of Response), these electrodes would not function as separate electrodes as described by Hastings et al. Specifically, Hastings et al. discloses (Paragraph 0163):
Ring electrodes 1815 may be formed about the periphery of each cap.  The ring electrodes 1815 may be formed of any appropriate materials such as platinum-iridium alloy.  The ring electrodes 1815 may be bonded to the caps  1810 using medical grade epoxy, cyanoacrelate, or the like.  Other arrangements for the electrodes and other components may also be used, and the particular layout and shape of components that is meant to be illustrative rather than  limiting.  Because the seed does not have a distinct energy storage device such as a battery or capacitor, it is referred to in this document as a direct activation electrode assembly or device.
Therefore, the Examiner maintains that the separation and isolation of the electrodes reads on the limitation, “wherein the power electrode and the return electrode are electrically isolated from each other within the microstimulator” as required by Claim 1. 

    PNG
    media_image2.png
    263
    360
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    416
    532
    media_image3.png
    Greyscale

The Applicant further argues (Pages 7 and 9 of Response) that it would not have been obvious to combine the Hastings et al. and Yeh et al. references, partly because Hastings et al. discloses inductive coupling and not a capacitive link. However, the Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Although Hastings et al. does teach inductive coupling,  the Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the link to be a capacitive link, and to configure the power signal to be delivered through the capacitive link, as taught by Yeh et al. in the method of treating, diagnosing, or preventing a medical condition in a subject disclosed by Hastings et al., in order to allow for the transfer of energy from an external device through tissue to efficiently provide stimulation energy to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20). The Examiner notes that replacing one power transfer system with another would be within the ability of one having ordinary skill in the art. 
The Applicant further argues (Page 9 of Response) that Yeh et al. does not specifically teach wherein the current is generated in response to changing impedance of the capacitive link, as required by Claim 14. However, the Examiner disagrees with this argument and maintains that the combination of Hastings et al. and Yeh et al. teach all of the claimed limitations of Claim 14. As described above, Hastings et al. discloses the method further wherein the electrical field is generated from current flow through a portion of the subject between the power electrode and the return electrode (equivalent circuit of Fig. 18C, Paragraph 0166, 0175-0176, 0050, 0170), but does not disclose wherein the current is generated in response to changing impedance of the capacitive link. However, Yeh et al. teaches a method for treating, diagnosing, or preventing a medical condition in a subject comprising delivering a microstimulator (2302, Figs. 23A-B, Page 34, Lines 5-35) into an anatomical structure of the subject innervated by one or more nerves (Page 32, Lines 34-45, Page 33, Lines 5-8, Col. 5, Lines 1-15, Page 42, Lines 13-20); establishing a capacitive link between the microstimulator and an external electronic device (Page 8, Lines 23-34, Page 9, Lines 5-7, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20); using the external electronic device (Page 15, Lines 21-34) to deliver a power signal to the microstimulator (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27); and delivering a therapy signal to a target portion of the anatomical structure via the microstimulator based on the power signal (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27, Page 38, Lines 1-30), the power signal is delivered through the capacitive link (Abstract, Page 2, Lines 20-30, Col. 5, Lines 9-27) wherein the current is generated in response to changing impedance of the capacitive link (Page 10, Lines 15-20, Page 12, Lines 20-30, Page 23, Line 28 – Page 24, Line 15). In these sections, Yeh et al. specifically discloses:
The right-hand factor corresponds to the efficiency of power extraction by the load – this factor is maximized when the impedance-matching condition Γc =Γy is satisfied. …
In this example, optimal power transfer may occur at 1.6 GHz. To determine this, theoretical efficiency versus frequency curves were generated by solving for 15 the optimal r| in a multilayer model of tissue (1 cm air gap, 4 mm skin, 8 mm fat, 8 mm muscle, 16 mm bone, go heart) across a wide search range (10 MHz to 4 GHz) for coils oriented in the x and z directions. The upper frequency bound was selected to be about the self-resonance frequency of the coil. The coil losses were taken into account using an analytical model for a loop of wire embedded in uniform tissue, as 10 well as impedance matching by imposing the constraint Q < 10, where Q is the quality factor. Using the Debye dispersion model for each tissue type, the peak efficiency was found to occur at 1.6 GHz….
A phase gradient can be implemented by non-periodically modulating the surface with subwavelength structures of varying impedances. FIG. 14 shows the metasurface. The metasurface can include metallic strips with passive lumped elements (resistors, capacitors, and inductors). At microwave frequencies, these elements can consist of patterned metal traces or commercial impedance components. Across a resonance, the phase of the current in the strips differs from that of the driving electric field by a value between [0, π]. By selecting suitable passive elements and taking into account both the intrinsic and mutual impedances of the structures, the spatial phase profile of the transmitted wave can be shaped within this phase range. 
Therefore, the Examiner maintains that these impedance variations read on the limitation, “wherein the current is generated in response to changing impedance of the capacitive link”. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the current to be generated in response to changing impedance of the capacitive link, as taught by Yeh et al. in the method of treating, diagnosing, or preventing a medical condition in a subject disclosed by Hastings et al., in order to allow for the optimization of the transfer of energy from an external device through tissue to efficiently provide stimulation energy to the electrodes, which would enable the microstimulator to be configured to be smaller and to be implanted as a greater depth within tissue, as also taught by Yeh et al. (Page 8, Lines 25-34, Page 9, Lines 5-6, Page 38, Lines 8-18, Page 14, Lines 8-16, Page 15, Lines 13-20). 
No additional arguments were presented specifically with respect to the previous 35 USC 103 rejections of dependent Claims 2-3, 5-9, 13, and 15-18, or with respect to the previously cited Pilla and Ackerman et al. references. Therefore, Claims 1-3 and 5-18 are rejected as described in detail above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure: 
Gaunt et al. (US Publication No. 2006/0184211) discloses an implanted stimulator (Abstract, Paragraph 0040, 0042) with an external conductive plate (20, 22, Fig. 1-4) and internal conductive plate (30, Fig. 1-4) which form a capacitive link across tissue (dielectric, Paragraph 0030, 0052, 0054, 0056) which provides electrical connection to a power electrode (20, 30, 28, Fig. 1) and return electrode (22, 30, 36, Fig. 1) which are electrically isolated (Paragraph 0045, 0048-0049).   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792